NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-2443-20

ALFRED LAWSON,

     Plaintiff-Appellant,

v.                                         APPROVED FOR PUBLICATION
                                                     May 27, 2021
OFFICER JEFF DEWAR,                            APPELLATE DIVISION
OFFICER JANOS BOJTOS,
SERGEANT ROBERT LAVIN,
OFFICER BRIAN WERTHEIM,
OFFICER KEITH KILGORE,
SERGEANT VITO BET,
SERGEANT JOHN MAZUERA,
SERGEANT JEFFREY RAUB,
CAPTAIN KEVIN RIVENBARK,
CHIEF MICHAEL D. JANNONE,
MAYOR BOB FRAZEN,
BOROUGH OF BOUND BROOK,
and BOUND BROOK POLICE
DEPARTMENT,

     Defendants-Respondents.
______________________________

           Submitted May 5, 2021 – Decided May 27, 2021

           Before Judges Fisher, Gilson, and Moynihan.

           On appeal from an interlocutory order of the Superior
           Court of New Jersey, Law Division, Middlesex County,
           Docket No. L-8788-20.

           Kevin T. Flood, attorney for appellant.
            Hoagland, Longo, Moran, Dunst & Doukas, LLP,
            attorneys for respondents Sergeant Vito Bet, Sergeant
            John Mazuera, Sergeant Jeffrey Raub, Captain Kevin
            Rivenbark, Chief Michael D. Jannone, Mayor Bob
            Frazen, Borough of Bound Brook, and Bound Brook
            Police Department (Susan K. O'Connor, of counsel and
            on the brief).

            Dwyer Connell & Lisbona, LLP, attorneys for
            respondent Officer Janos Bojtos (William T. Connell
            and Beth Connell O'Connor, on the brief).

            Martin Kane Kuper, LLC, attorneys for respondents
            Officer Jeff Dewar, Officer Brian Wertheim, and
            Officer Keith Kilgore, join in the brief of respondent
            Officer Janos Bojtos.

            Michael J. Stone, attorney for respondent Sergeant
            Robert Lavin, joins in the brief of respondent Officer
            Janos Bojtos.

      The opinion of the court was delivered by

FISHER, P.J.A.D.

      In summarily deciding this interlocutory appeal and vacating the order

under review, we write chiefly to point out commonly misunderstood

distinctions between motions seeking reconsideration of final orders and

motions seeking reconsideration of interlocutory orders.

      For context, we briefly recount the circumstances that have brought us

here. Plaintiff filed a complaint in October 2017 in the Somerset vicinage


                                                                      A-2443-20
                                      2
against the Borough of Bound Brook and numerous of its police officers

alleging, under various legal theories, that he was physically beaten, at times

while handcuffed, when arrested by Bound Brook police officers two years

earlier.

      Discovery was extended on a number of occasions and proceeded into

early February 2020. Not all discovery was completed and disputes remained

about some document requests and unscheduled depositions well into March

2020, when, during a case management conference, plaintiff was invited to move

for, among other things: another discovery extension; the right to conduct

certain depositions; reconsideration of an order barring Nestor Crespo 1 from

testifying at trial because he failed to appear for a subpoenaed deposition; an

amendment to the complaint to add a civil conspiracy claim; and the turnover of

all use-of-force reports for all Bound Brook police officers. On May 14, 2020,

the judge denied most of the relief sought but allowed additional time for an

exchange of expert reports.

      As presently relevant, the judge reasoned that a turnover of the use-of-

force reports was barred by an earlier protective order, leave to amend was



1
   Crespo was arrested when plaintiff was arrested and may have witnessed the
alleged assault on plaintiff.
                                                                         A-2443-20
                                      3
barred because it would cause an undue delay, and the order barring Crespo from

testifying was authorized by Rule 4:23-2. In June 2020, plaintiff moved for

reconsideration of those three aspects of the May 14, 2020 order.

      The June 2020 reconsideration motion was still pending when, for

unrelated reasons, venue was transferred first to Mercer County and then to

Middlesex County. The many months that elapsed before venue was finally

lodged in Middlesex County, and the inability of the court to conduct a trial in

this case, even now, due to the COVID-19 pandemic, have rendered illusory the

Somerset judge's concern nearly a year ago about the delay additional discovery

or an amendment to the complaint would have caused if plaintiff's motion were

granted.

      Once the case landed in Middlesex County, the pending reconsideration

motion was argued on February 19, 2021. On that day, a judge new to the case

rendered an oral decision and entered an order denying all relief.

      Plaintiff moved for leave to appeal. We granted the motion, advising in

our May 5, 2021 order that we would summarily decide this interlocutory appeal

on the briefs and appendices submitted. See R. 2:11-2. For the reasons that

follow, we vacate the February 19, 2021 order and remand for the trial judge's

further consideration of plaintiff's motion.


                                                                          A-2443-20
                                        4
      In his oral decision, the judge invoked numerous legal principles and

circumstances that, he said, compelled him to refuse reconsideration of the

Somerset judge's earlier order:

               • he was "being asked to reconsider the decision of
                 a coequal member of the judiciary";

               • "nothing new . . . [was] presented . . . that hadn't
                 been available to [or] . . . presented to [the
                 Somerset judge]" when deciding the matters
                 questioned by the reconsideration motion;

               • plaintiff failed to demonstrate the Somerset judge
                 "acted in an arbitrary, capricious, or
                 unreasonable manner";

               • plaintiff failed to successfully navigate the
                 "narrow corridor" of showing the prior decision
                 was "based upon a palpably incorrect or irrational
                 basis" or the Somerset judge "failed to appreciate
                 the significance of probative, competent
                 evidence," quoting Cummings v. Bahr, 295 N.J.
                 Super. 374, 384 (App. Div. 1996);

               • "the overlay [of] the law of the case," which the
                 judge described as a doctrine that "instructs
                 courts to respect . . . the rulings of a different
                 judge . . . during the pendency of the given case
                 unless presented by substantially different
                 evidence, new controlling authority, or a showing
                 that the prior ruling was clearly erroneous,"
                 citing State v. K.P.S., 221 N.J. 266, 276 (2015),
                 and Lombardi v. Masso, 207 N.J. 517, 538
                 (2011), among others.



                                                                        A-2443-20
                                       5
The judge rejected defendants' argument that the reconsideration motion was

time-barred by referring to the substantial delay caused by the change in venue.

      The problem with the judge's disposition lies with his application of

principles relevant only when a judge is asked to reconsider a final order; these

standards are incompatible with a request that an interlocutory order be

reconsidered. The approach to those requests is significantly different.

      We start with a frequent misconception about the time within which a

motion for reconsideration of an interlocutory order can be filed. Defendants

have argued that plaintiff was obligated to move for reconsideration within

twenty days of the May 14, 2020 order. That is plainly wrong. Rule 4:49-2 sets

a twenty-day time bar for filing motions to alter or amend "a judgment or order,"

a phrase that encompasses only final orders, as Judge Pressler long ago observed

in Johnson v. Cyklop Strapping Corp., 220 N.J. Super. 250, 258-59 (App. Div.

1987). No one has or could possibly argue the May 14, 2020 order is a final

order. Rule 4:49-2 has no application here.

      Because Rule 4:49-2 applies only to motions to alter or amend final

judgments and final orders, and doesn't apply when an interlocutory order is

challenged, so too the standard described in Cummings v. Bahr – the standard

cited by the trial judge that requires a showing that the challenged order was the


                                                                            A-2443-20
                                        6
result of a "palpably incorrect or irrational" analysis or of the judge's failure to

"consider" or "appreciate" competent and probative evidence, 295 N.J. Super. at

384 – did not apply to the motion before the trial judge. Instead, in ruling on

the motion at hand, the judge should have been guided only by Rule 4:42-2 and

its far more liberal approach to reconsideration, not the methodology employed

when a motion is based on Rule 4:49-2.

      Rule 4:42-2 declares that interlocutory orders "shall be subject to revision

at any time before the entry of final judgment in the sound discretion of the court

in the interest of justice." A motion for reconsideration does not require a

showing that the challenged order was "palpably incorrect," "irrational," or

based on a misapprehension or overlooking of significant material presented on

the earlier application. Until entry of final judgment, only "sound discretion"

and the "interest of justice" guides the trial court, as Rule 4:42-2 expressly states.

Nearly forty years ago, Judge Michels said for this court in Ford v. Weisman,

188 N.J. Super. 614, 619 (App. Div. 1983) that, until the suit ends, a trial court

"has complete power over its interlocutory orders and may revise them when it

would be consonant with the interests of justice to do so." Accord Lombardi,

207 N.J. at 536; Johnson, 220 N.J. Super. at 257-59; see also Ginsberg ex rel.

Ginsberg v. Quest Diagnostics, Inc., 441 N.J. Super. 198, 248-49 (App. Div.


                                                                               A-2443-20
                                          7
2015), aff’d o.b., Ginsberg v. Quest Diagnostics, Inc., 227 N.J. 7 (2016); Akhtar

v. JDN Props. at Florham Park, LLC, 439 N.J. Super. 391, 399-400 (App. Div.

2015); Johnson v. Benjamin Moore & Co., 347 N.J. Super. 71, 82 (App. Div.

2002); Hart v. City of Jersey City, 308 N.J. Super. 487, 497-98 (App. Div.

1998).2 By invoking Cummings, the trial judge applied the wrong standard in

denying plaintiff's motion.

      The judge further erred by giving undue deference to the interlocutory

rulings of the Somerset judge. If a prior judge has erred or entered an order that

has ceased to promote a fair and efficient processing of a particular case, the

new judge owes respect but not deference and should correct the error. See

McBride v. Minstar, Inc., 283 N.J. Super. 471, 481 (Law Div. 1994), aff'd o.b.,

McBride v. Raichle Molitor, USA, 283 N.J. Super. 422 (App. Div. 1995). The

polestar is always what is best for the pending suit; it is better to risk giving

offense to a colleague than to allow a case to veer off course.

      Similarly, the law of the case doctrine has no bearing when a party seeks

reconsideration of interlocutory discovery orders. In writing for the Supreme



2
  Ford relied on John Simmons Co. v. Grier Bros. Co., 258 U.S. 82, 88 (1922),
where Justice Mahlon Pitney – a former Chancellor of New Jersey – recognized
the inherent power of a trial court to modify or rescind an interlocutory order
"at any time before final decree."
                                                                            A-2443-20
                                        8
Court, Justice Long recognized the law of the case doctrine "is only triggered

when one court is faced with a ruling on the merits by a different and co-equal

court on an identical issue." Lombardi, 207 N.J. at 539 (emphasis added). In

support, Lombardi cited Gonzalez v. Ideal Tile Importing Co., Inc., 371 N.J.

Super. 349, 356 (App. Div. 2004), aff'd o.b., 184 N.J. 415 (2005), where we held

in similar circumstances that the law of the case doctrine does not obligate a

court to "slavishly follow an erroneous or uncertain interlocutory ruling."

Interlocutory rulings are "not considered 'law of the case'" and are "always

subject to reconsideration up until final judgment is entered."    Lombardi, 207

N.J. at 539 (citing Johnson, 220 N.J. Super. at 257).

      We observe as well there is nothing in our jurisprudence to suggest

reconsideration of an interlocutory order is prohibited unless the movant can

provide something "new" or unless the prior judge acted in an "arbitrary,

capricious or unreasonable" manner. To the extent it may be discerned from

their submissions that defendants rely on these obstacles mistakenly erected by

the judge in denying relief, we find their arguments to be without sufficient merit

to warrant further discussion. R. 2:11-3(e)(1)(E).

      In the final analysis, we urge judges not to view reconsideration motions

as hostile gestures.   To be sure, some are frivolous, vexatious or merely


                                                                             A-2443-20
                                        9
repetitious, and some constitute an unwarranted attempt to reverse matters

previously decided solely because the prior judge is no longer available. But

some reconsideration motions – those that argue in good faith a prior mistake, a

change in circumstances, or the court's misappreciation of what was previously

argued – present the court with an opportunity to either reinforce and better

explain why the prior order was appropriate or correct a prior erroneous order.

Judges should view well-reasoned motions based on Rule 4:42-2 as an invitation

to apply Cromwell's rule: "I beseech you . . . think it possible you may be

mistaken." The fair and efficient administration of justice is better served when

reconsideration motions are viewed in that spirit and not as nuisances to be

swatted aside.3

      Because the judge applied the wrong standards when ruling on plaintiff's

reconsideration motion, we vacate the February 19, 2021 order and remand for

the trial judge's further consideration of plaintiff's motion and his exercise of

sound discretion in determining whether any of the challenged interlocutory

rulings serve, in the words of Rule 4:42-2, "the interest of justice."




3
  We should point out that this was not the trial judge's approach. He attentively
listened to the parties and exhibited a full understanding of the case and the
arguments presented. He simply applied the wrong standards in denying relief.
                                                                            A-2443-20
                                       10
      We offer the following comments for guidance about the part of the

motion that concerns the bar on Crespo's trial testimony. First, the Somerset

judge mistakenly relied on Rule 4:23-2, which applies only to parties who refuse

to be sworn or answer a question after being directed to do so, and only to parties

who fail to provide discovery after being ordered to do so. Crespo is not a party.

The failure of a non-party to comply with a subpoena falls within the ambit of

Rule 1:9-5, which declares that a person's "[f]ailure without adequate excuse to

obey a subpoena . . . may be deemed a contempt of court."

      Rule 1:9-5 presupposes an approach that doesn't sanction the parties but

instead calls for an order designed to compel the recalcitrant person's

compliance. A proper motion would have sought an order both finding Crespo

in civil contempt and containing other directions designed to compel his future

appearance. Defendant's motion, however, appears not to have even been served

on Crespo,4 so he was never given a chance to explain why he did not appear or,

if he had no excuse, a chance to comply and purge himself of his contempt.

      Further, it is fair to assume Crespo has not felt coerced by the order if he

is even aware of it; the order simply bars his trial testimony. The Somerset



4
  The proof of mailing appended to the motion to bar his trial testimony reveals
that the movant neither served nor attempted to serve Crespo with the motion.
                                                                             A-2443-20
                                       11
judge's order didn't motivate Crespo to comply; the judge took Crespo off the

hook and allowed the burden of his contempt to fall on whichever party may

have benefitted from his trial testimony. When the trial judge takes up again the

reconsideration motion, he should consider that the disposition of the original

Crespo motion should be driven by a desire to compel Crespo's compliance. See,

e.g., Catena v. Seidl, 65 N.J. 257, 262 (1974). The judge should consider what

is gained by perpetuating an order forbidding Crespo from testifying and

whether any party would be prejudiced if the order was vacated and replaced

with an order designed to compel Crespo's compliance with the subpoena.

      We also point out the possibility that the issue may still have to be

considered even if, after reconsideration, the Crespo order remains in place. For

example, if a party is ultimately able to secure Crespo's appearance at trial, the

court would still be required to revisit the matter because of the court's

overriding interest in searching for the truth. See Graham v. Gielchinsky, 126

N.J. 361, 371-72 (1991). If Crespo has personal knowledge of facts relevant to

the case, his failure to previously appear for a deposition should not shut the

door to the presentation of that relevant evidence absent undue prejudice to the

parties. If he were to suddenly appear at trial, the judge would be called on to

exercise discretion and determine whether any prejudice caused by the


                                                                            A-2443-20
                                       12
circumstances may be ameliorated. It is not uncommon in these instances for a

trial judge to require that the previously unavailable witness undergo a

deposition during a break in the trial prior to his taking the stand.

      In reconsidering the order barring Crespo's trial testimony, the judge

should weigh all relevant factors and consider whether the order's perpetuation

serves the ultimate goal of the fair and efficient administration of justice. R.

1:1-2(a); A.T. v. Cohen, 231 N.J. 337, 351-52 (2017); Ragusa v. Lau, 119 N.J.

276, 283-84 (1990).

      We lastly point out that the Somerset judge denied other aspects of

plaintiff's prior motion by way of the May 14, 2020 order because of a concern

about the delay that the relief sought would cause. Unfortunately, despite those

intentions, the matter has been delayed for nearly a year by both a slow-moving

change of venue and the COVID-19 pandemic. Due to the cessation of most

civil jury trials over the past year, the judge now should consider not only the

merit of the parties' arguments but whether a brief delay caused by the additional

discovery or by an amendment of the complaint will further delay the trial of

this case. Undoubtedly, the court has a long queue of trial-ready cases to be

dealt with once civil jury trials are resumed. In ruling on the reconsideration

motion, the judge should assess when this case might realistically be sent out to


                                                                            A-2443-20
                                        13
trial. Once that is ascertained, the judge should then determine whether any of

the relief plaintiff seeks will delay the trial.

      Vacated and remanded for further proceedings in conformity with this

opinion. We do not retain jurisdiction.




                                                                         A-2443-20
                                         14